DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 and new 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds (WO’338) for reasons of as the publication has a publication date that precedes applicants’ priority date. Claims 17-18 (and 19-20) embrace species that are obvious variants of Edmund’s  compounds where Q is X-022 in Table 50, 2nd set and Table 49, 1st set, respectively.
Applicants’ traverse is not persuasive for more than one reason. Applicants were not left to “pick and choose” from an array of generic embodiments which compound(s) is the closest for testing but  particular compound were pointed out which differ in only one respect from that claimed herein, namely as adjacent position isomers. The fact 
There remains no legal basis that a prior art compound(s) selected to show obviousness based on close structural similarity and/or an equivalency teaching must be particularly singled out for its activity. The fact that it is taught to possess activity is sufficient and where there is no extrinsic evidence to doubt its activity, should not be disqualified where the compound(s) has been otherwise shown to be an obvious variant of applicants’ invention.  Thus this is not an “obvious to try” situation. Obviousness only requires a reasonable expectation of success not absolute predictability as set forth in In re O'Farrell 7 USPQ 2d 1673.  
Applicants appear to disparage the 16 relevant compounds pointed out  previously  because they “don’t exist” presumably meaning they have not been made but just described. This position is not consistent with current US patent law which does permit description of even  a narrow genus of compounds as anticipatory art. See MPEP 2131.02 II and III. Note in particular the Board decision, Ex parte A, cited therein
17 USPQ2d 1716 at 1718: “As a general principle it has long been held…that the comprehensiveness of a reference disclosure does not derogate from its teaching effect.” . In fact in In re Sivaramakrishnan 213 USPQ 441 a similar argument was made by appellant  regarding a “shotgun disclosure” but the court upheld the Board’s decision that the cadmium laurate salts were still anticipated despite not having been made. .
The Declaration under 37 CFR 1.132 filed 10/28/20 is insufficient to overcome the rejection of claims 1-20 based upon the Edmunds reference applied as set forth in the last Office action because:  the testing of two instant compounds with prior art compounds does not address the thrust of the rejection as said compounds are not the closest for testing. For the two instant compounds only tested the closest prior art compounds would have been Q as X-022, 1st set of remaining variables on p.39 and 1st set in Table 50 on the same page. The prior art compounds in the Declaration differ in more than one respect and in some cases have different bicyclo cores-see comparative examples 2 and 3.
Note the following quote taken from In re Merchant 197 USPQ 785 at p.788: “An applicant relying upon a comparative showing to rebut a prima facie case must compare his claimed invention with the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
closest
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 prior art. In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974); In re Chapman, 53 CCPA 978, 984, 357 F.2d 418, 423, 148 USPQ 711, 715 (1966); see In re Albrecht, 514 F.2d 1389, 1394, 185 USPQ 585, 589 (CCPA 1975).”8 
Also, Note In re Johnson 223 USPQ 1260, last column at p.1264 where more than one relevant prior art compound is pointed out for testing.
Thus, the Declaration  does not even address the thrust of the rejection which was directed to the placement of the CN-cyclopropyl group in an adjacent position on either the phenyl or pyridyl rings in otherwise identical compounds in the prior art.  Note the 
For all of the above reasons the rejection is maintained.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being obvious over Edmunds (WO’338) based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The rejection is maintained as set forth above.
A terminal Disclaimer has been previously filed over US’238, the equivalent to WO’338. It is noted that the Petition filed 10/26/20 requesting withdrawal of the Terminal Disclaimer was dismissed as set forth in the decision mailed 5/19/21. Thus the ODP rejection remains over US’238. However applicants may separately file a 2nd request to withdraw the TD over refiled case,16/201,408 now 10,981,907, which does not include relevant subject matter in the claims  ultimately allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624